Name: Commission Regulation (EEC) No 1077/80 of 30 April 1980 amending for the sixth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/58 Official Journal of the European Communities 1 . 5 . 80 COMMISSION REGULATION (EEC) No 1077/80 of 30 April 1980 amending for the sixth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as amended by Regulation (EEC) No 2338/79 (4), fixes inter alia the amount of the special aid for skimmed milk for use as feed for animals other than young calves ; whereas, taking into account the development of the market situation, it seems neces ­ sary to adjust both the amount of the aid and the maximum selling price of skimmed milk applied by dairies ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 2793/77 is amended as follows : 1 . In Article 1 (2), the amount '7-80 ECU per 100 kilo ­ grams' is replaced by '7-50 ECU per 100 kilo ­ grams'. 2 . In Article 3 ( 1 ) (c) :  the amount ' 1.63 ECU per 100 kilograms' referred to in the first indent is replaced by '1 83 ECU per 100 kilograms',  the amount '4 ECU per 100 kilograms' referred to in the second indent is replaced by '415 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968, p . 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6. (J ) OJ No L 321 , 16. 12. 1977, p. 30. (&lt;) OJ No L 267, 25 . 10 . 1979, p . 11 .